It is found as a fact that all the notes were just claims against Shaw's individual estate, and that the plaintiffs understood that the proofs were sufficient to entitle them to share therein. The proof relating to the joint and several notes should have been in a different form, so as to show against what estates it was made; but as the creditor understood that it was sufficient, an opportunity to amend should have been given. The whole matter being before the court upon appeal, an amendment to the proof may be filed at the trial term. Adams v. Adams, 64 N.H. 224, 227. When the amendment is filed the claim will be allowed against Shaw's individual estate.
Case discharged.
PARSONS, J., did not sit: the others concurred. *Page 479